Citation Nr: 1619487	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-05 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE


Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 through August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case has since been transferred to the RO in Huntington, West Virginia. 

By way of procedural history, the Veteran filed a claim for an increased rating for posttraumatic stress disorder (PTSD) in May 2008.  In November 2008, the RO issued a rating decision increasing his evaluation from 30 to 70 percent disabling.  The Veteran did not appeal that decision.

In an April 2009 rating decision, the RO denied entitlement to TDIU, finding that the Veteran had submitted an implied claim for TDIU in May 2008, along with his claim for an increased rating for PTSD.

In November 2012, the Veteran testified at a Travel Board hearing held at the Huntington, West Virginia RO.  A transcript of that hearing is of record.

In December 2013, the Board remanded the appeal for further evidentiary development.  After completing the requested development, pursuant to the Board's remand instructions, the RO issued a supplemental statement of the case (SSOC) in May 2014.  The Veteran submitted a waiver of review by the Agency of Original Jurisdiction (AOJ) of any additional evidence submitted.

The case has now returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's service-connected disability does not render him unable to secure or follow a substantially gainful occupation.
CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159 , 3.340, 3.341, 4.1, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. 
§ 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  In this case, the RO mailed the Veteran a letter, dated December 2008, informing him of the type and nature of evidence needed to substantiate his claims, and he was notified of the initial adjudication of his claims in April 2009.  In June 2009, after he submitted his notice of disagreement, he was again provided notice of the type and nature of evidence needed to substantiate his claim.  The RO provided the Veteran with notification of all subsequent reajudications.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R.
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by attempting to obtain all identified and available evidence needed to substantiate the claim on appeal.  Pursuant to the Board's December 2013 remand instructions, VA obtained pertinent VA records from August 2009 to present, as well as pertinent private psychiatric treatment records from Dr. Zwiebel.  The Veteran had also indicated during the November 2012 hearing that Dr. Zwiebel had likely already submitted all the records pertaining to the Veteran.  Accordingly, VA has fulfilled its duty to obtain specific medical records outlined in the Board's December 2013 remand instructions.  Lay statements of the Veteran and his family members have also been associated with the record and have been reviewed.

During the Board hearing, the undersigned VLJ discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA.  38 C.F.R. § 3.103.

In addition, VA has afforded the Veteran multiple medical examinations relating to his claims, most recently in January 2014, pursuant to the Board's remand instruction.  The Board finds that the January 2014 examination substantially complied with the Board's December 2013 remand, as the examiner ascertained the Veteran's functional impairment and discussed his ability to secure and maintain substantially gainful employment in light of his service-connected PTSD, and the resulting opinion included a review of the claims folder, specifically taking into consideration Dr. Zwiebel's 2008 medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the Veteran's application for a TDIU.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.
TDIU Law and Regulations

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335   (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519   (1996).

Analysis 

In this case, the Veteran is currently service-connected for a single disability, PTSD, rated as 70 percent disabling as of November 2008.  Hence, he meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a) for the entire appeal period.  However, a review of the record reveals little, if any, probative evidence indicating that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his PTSD.

A June 2008 lay statement from the Veteran's wife revealed that he worked in North Carolina during the week due to a lack of job opportunities, and then visited his family in West Virginia on the weekend.  Letters from the Veteran's psychiatrist, Dr. Zwiebel, indicate that the Veteran was diagnosed with PTSD mixed with a modicum of depression and anxiety sleep disorder.  Dr. Zwiebel noted that the Veteran demonstrated an ego deficiency that presents with anxiety and depression, which affected his concentration.  In a follow up letter, Dr. Zwiebel expressed disagreement with the RO's issuance of a 10 percent rating at the time, and indicated that the Veteran was becoming more and more depressed and anxious which, among other aspects, affected his work skills.

A June 2008 VA examination revealed that the Veteran was working part-time, 
8-15 hours per week, and had moderate to severe reduction in reliability and productivity because of his anxiety, depression, difficulty with concentration, and difficulty handling stress.  The examiner found the Veteran showing moderate to severe impairment in terms of occupational capacity, and that his current level of adjustment was dependent upon continuing psychotropic medication.  

In a follow up September 2008 letter from Dr. Zwiebel, he described the Veteran as having presented with moderate depression, more anxiety, sleeplessness, and an inability to focus which impacted his financial stability and status.  He further added that the duration of the Veteran's symptoms was ongoing and that the impact of his emotional turmoil had been substantial on aspects of his life, including employability.  He found that the Veteran manifested symptoms related to occupational and social impairment, due to his view of life and difficulties expressing himself.  Dr. Zwiebel opined that the Veteran was continuing to gradually slide down the path to complete disability, and that his employability would be non-existent in the not too distant future.

On the Veteran's Form 21-8940, Application for Increased Compensation Based on Unemployability, submitted in December 2008, the Veteran indicated that his PTSD had affected his full time employment since 2000, and that he became too disabled to work since 2008.  His last occupation involved property maintenance work.  He reported that he had no education beyond high school.  He remarked that he didn't feel like getting out of the room.

A January 2009 letter from Carter Properties, responding to the VA's requests for information about the Veteran's employment, indicated that the Veteran was not a direct employee of the company and that he only did a few jobs from time to time.  VA reported in an April 2009 report of contact that the Veteran had not provided any services for Carter Properties that year, and confirmed his work as a contract handyman for Rowan Properties since January 2009.   In the Veteran's June 2009 notice of disagreement, the Veteran stated that he had stopped working in December 2008, and that he wasn't aware of working for, nor did he get paid for working for Rowan Properties in 2009.  He also added that when he worked part-time, he was averaging between 10-20 hours per week, but due his PTSD getting worse, he was no longer working.  In a follow up statement in December 2009, the Veteran indicated that he was unemployed and had not done anything for the entire year.

An April 2009 report of contact from Rowan Properties, Inc., revealed that the Veteran was not actually employed by the company, but served as handyman to perform jobs on a contract basis.  The employer could not offer any other information regarding the Veteran's employment beyond his tax documents.

A December 2009 VA examination revealed that the Veteran felt claustrophobic, which limited his ability to be in rooms with other people or complete maintenance tasks required in his job, in tight spaces.  As a result, the Veteran lost his job as a handyman.  He also reported that he felt excessively heightened levels of anxiety when forced to be in such situations.  The Veteran reported difficulty sleeping, which made him feel tired and irritable throughout the day.  He also indicated that his impaired sleep affected his driving, making him feel drowsy while driving.   He reported difficulty concentrating and comprehending reading materials.  The examiner identified that the Veteran engaged in substance abuse in efforts to cope with intrusive trauma-related thoughts.  In the employment section of the examination, the Veteran reported that he was unable to manage the stress of job requirements, became irritable when difficulties arose, was unable to maintain a regular schedule, and had difficulty in making decisions regarding his tasks and projects which lead to unsatisfactory results.  He was unable to interact calmly with his fellow co-workers.  As a result, the working relationship between the Veteran and his employer was terminated.  The examiner opined that there was not total occupational and social impairment due to PTSD, and that PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  However, he did find that the Veteran had reduced reliability and productivity due to PTSD symptoms.

On referral from his primary care physician due to his diagnosis for PTSD, the Veteran met with a clinical social worker in February 2010.  He mentioned that his physician had been trying to get him to come for a visit, but that he didn't like discussing his mental health condition.  During the visit, the Veteran reported that he had not been seen by a mental health professional.  He reported that he had previously been examined by primary care physicians who had prescribed medication for his depression.  The Veteran also described his relationship with Dr. Zwiebel.  He indicated that he would do maintenance for Dr. Zwiebel and talk to him about his mental health symptoms.  He also indicated that he exchanged services for fees with Dr. Zwiebel.  He also recalled being treated at the Logan Veteran Center in the past.  He reported that the last time he had worked was about a year ago, as a building contractor.

In March 2010, the RO received another letter from Dr. Zwiebel expressing again that the Veteran presented with deficiencies in occupational and social impairment due to his view of life and his problem of expressing himself in an acceptable manner.  He further added that the Veteran continued to manifest symptoms of occupational and social impairment due to mild to moderate nontransient symptoms which tended to decrease work efficiency and the ability to perform occupational tasks, and that this deficiency was relevant at all times, not just times of stress.  He restated his previous opinion that the Veteran was gradually sliding down the path to complete disability.  The Veteran's son submitted a statement dated April 2010, expressing his father's lack of attention, minimal motivation, and shift in behavior.  He indicated that when he tried to involve his father in projects similar to the Veteran's line of work, he was met with nervousness and anxiety.  Conversation with the Veteran was difficult due to his lack of attention, and his son concluded by stating that employment was not a reality for his father.

The December 2011 VA examination found that the Veteran's self-report was indicative of improvement of his condition, and that full criteria for a diagnosis of PTSD was not reported at that time.  Accordingly, the diagnosis of anxiety disorder NOS was applied to convey the progression of service-connected PTSD.  The examiner also found that the Veteran had occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was not possible to differentiate which portion of the occupational and social impairment was caused by each mental disorder because the Veteran's alcohol dependence and withdrawal may have exerted influence on some of the Veteran's reported symptoms of anxiety, mood disturbance, and sleep disruption.  The Veteran reported that his last employment had been in 2009 in North Carolina, taking care of mini storage units.  He denied having been fired or having significant performance problems.  Notably, the Veteran reported that he had been working for Dr. Zwiebel, the physician who submitted letters on his behalf, in his position taking care of mini storage units.  The Veteran had lived on grounds owned by Dr. Zwiebel when he was working in North Carolina.  The examiner concluded that without progress notes or assessment reports, it was unclear what the professional relationship was between the Veteran and Dr. Zwiebel.

Initially, the Veteran had reported that he had very limited social interactions and did not go out shopping.  However, the Veteran later recounted an incident where he got upset with a cashier at a store.  When asked about his shopping routine, the Veteran said that he was just there with somebody, however he had previously denied having friendships or social interactions with others outside of his family.  Similarly, the Veteran described another incident where he got frustrated with a store owner.  The Veteran also admitted that he may be drinking too much, and described how he purchased vodka from a local drugstore which the examiner noted was inconsistent with the Veteran's earlier reports of nearly global avoidance of situations away from his home.  The examiner also observed that the Veteran's claustrophobia had improved, and concluded that the Veteran was employable from a mental health perspective, but that he may function most optimally in positions that did not require interaction with large groups of people.  The examiner deferred the determination of the Veteran's capabilities for sedentary and physical employment to other medical examiners.

In a response to the December 2011 VA examination, the Veteran wrote that his condition had improved because of the medications he was taking, and that he was dependent on the medications, not alcohol.  Without the medications, he felt as though he was going crazy and suffocating.

In February 2011, the Veteran met with the same VA clinical social worker he had met with earlier.  The Veteran indicated that he wanted to continue the counseling he had started at the Logan Veteran Center, but that he had not been to the center in a long time.  When the social worker asked if he wanted to pursue mental health services at the current location, he indicated that it was too far a drive.  He also told the social worker that he was not working, and that his representative said he could get a letter from her regarding his unemployability.  She informed him that she could not write a letter, but encouraged the Veteran to continue his counseling sessions.

The Veteran's wife submitted an unsigned statement dated October 2012, reiterating that the Veteran could not function under any stress and avoided people, which is why he had been unemployed for over three years.  Dr. Zwiebel submitted a letter with the same exact date, stating that the Veteran presented with an ongoing generalized anxiety disorder, resulting from PTSD, making him unemployable.  He stated that the Veteran's concentration level was on the decline, severely affected by his PTSD anxiety, resulting in a constant state of depression.  He concluded that the Veteran's prognosis was poor.  Notably, this letter was drafted in the same font and style as the unsigned letter from the Veteran's wife, and was faxed from the same location.

During his hearing in November 2012, the Veteran testified that he hadn't had gainful employment since 2009, and that he had not tried to find employment since then.  He testified that he last worked in maintenance for about 2-3 hours per day, but that he had trouble getting out and doing it, and he did not get along with the people he was working for.  The Veteran reported difficulties with concentration, and was continuously taking medication for his condition.  When asked about his current treatment, the Veteran testified that he was only being seen by Dr. Zwiebel, and that any records he had were informal, and had likely already been submitted to the VA.

Pursuant to the Board's remand instructions, the Veteran was scheduled for a VA examination in January 2014.  The examiner found that the Veteran had occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although he generally functioned satisfactorily with normal routine behavior, self-care, and conversation.  The examiner reported that the results from the Veteran's psychometric test were invalid because of over-reporting of symptoms and functional impairment.  When describing his employment history, the Veteran reported that he had stopped working because he "just couldn't do it anymore."  He did not like to go to people's apartments and any problem aggravated him. He reported that he was generally capable of completing occupational tasks from a mental health perspective, although he did find some of the experiences unpleasant.  The examiner opined that the Veteran was employable from a mental health perspective, as he had sustained gainful employment for many years despite PTSD symptoms, and was now reporting that his symptoms had become stable over time.  The examiner reiterated the Veteran's admission that he was capable of completing occupational tasks, although he found some tasks unpleasant.  The examiner found that the Veteran's PTSD symptoms were currently moderate in severity, and there was no indication that his symptoms would preclude gainful employment.  The examiner found that the Veteran would be capable of understanding, remembering, and carrying out instructions, and capable of responding appropriately to supervision.  The examiner also opined that the Veteran would likely be capable of sustaining persistence and pace, and of adapting to change from a mental health perspective.  The examiner also acknowledged receipt and review of medical records and opinions completed by Dr. Zwiebel, which were contained in the claims file.

The SSOC issued by the Appeals Management Center (AMC) denied entitlement to TDIU.  In support of its conclusion, the AMC relied upon the January 2014 VA examination and its findings.  The AMC also found that based on the Veteran's current symptoms of disturbed motivation and mood, flattened affect, occupational and social impairment, anxiety, chronic sleep impairment, depressed mood, and memory loss, the Veteran's disability was more accurately reflected by a 50 percent rating.  However, the Veteran's 70 percent rating would continue.

After considering the evidence of record in this case, the Board finds that the Veteran's PTSD does not render him unable to secure or follow a substantially gainful occupation.  The evidence submitted in support of the claim, which includes: lay statements from family and previous employers, letters from 
Dr. Zwiebel, and the Veteran's own statements, are less credible and less probative than the medical opinions and records submitted by VA examiners and practitioners, which do not support a finding of entitlement to a TDIU.

In earlier statements in support of the Veteran's claim, he reported that he was unable to work because of his PTSD symptoms, including claustrophobia, depression, and anxiety.  The Veteran also testified during his November 2012 hearing that he had difficulties with his concentration.  While the Veteran is competent to report his symptoms of PTSD, he is not competent to provide an opinion as to how those specific symptoms affect his ability to secure or follow substantially gainful employment, as this is a determination that requires specialized knowledge which the Veteran lacks.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's own account of his symptoms are also not as credible because there is evidence in the record to suggest that he tends to over-report his symptoms, as was noted by the examiner in the January 2014 examination.  In the February 2011 visit with the social worker, she noted that the Veteran had only come at the request of his physician, and that he wanted to get a letter proving his unemployability.  She also noted both in this visit and the February 2010 visit, that the Veteran had not sought any significant mental health treatment besides medication.

Statements submitted by the Veteran's private physician, Dr. Zwiebel, are also less credible than the comprehensive evaluations by VA psychiatrists.  As a preliminary matter, the exact nature of the relationship between Dr. Zwiebel and the Veteran is unknown.  In the December 2011 VA examination, the Veteran reported that he had last worked for Dr. Zwiebel and lived on his grounds.  In the February 2010 visit with the social worker, the Veteran reported that he had exchanged fees with Dr. Zwiebel for services, and that he mainly talked to Dr. Zwiebel about his mental health condition.  The fact that the Veteran worked for Dr. Zwiebel raises the issue of a possible bias in Dr. Zwiebel's statements.  Furthermore, even assuming that Dr. Zwiebel's statements are not influenced or biased by his working relationship with the Veteran, the letters he submitted are not probative as they do not reference any specific records or dates of examination.  Instead, they are general statements about the Veteran's condition, and do not rely on any particular methodology (especially in contrast to the VA examination reports of record) that would accurately measure and contemplate the Veteran's occupational impairment.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record); but see Flash v. Brown, 8 Vet. App. 332 (1995) (the Board is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions).

The lay statements submitted by the Veteran's family members are credible as they describe particular observations regarding the Veteran's behavior, as well as his difficulties finding employment, but they are not competent to report upon the Veteran's employability, as that determination requires an assessment into the level of the Veteran's occupational impairment which they are not qualified to evaluate.   See Layno v. Brown, 6 Vet. App. at 470.  Thus, to the extent lay statements from the Veteran's family members assert his unemployability due to PTSD, the Board finds that the VA examiners' expert opinions outweigh these lay statements.
  
In contrast, the VA examinations are more probative because they rely upon in-person interviews with the Veteran, as well as a review of the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  Notably, in the most recent January 2014 VA examination, the examiner indicated, based on a comprehensive review of the Veteran's symptoms and his medical history, that he was generally capable of completing occupational tasks from a mental health perspective.  In the December 2009, December 2011, and January 2014 VA examinations, the examiners all opined that the Veteran did not have total occupational and social impairment.  While they did find that the Veteran had decreased productivity and efficiency, this did not result in total occupational impairment.  Notably, in the two most recent examinations, in December 2011 and January 2014, the Veteran's PTSD symptoms were shown to have been improving.  

In sum, the evidence deemed most probative by the Board establishes that, while the Veteran's service-connected PTSD may cause some impairment on work-related functioning, it has not been shown to be productive of an inability to secure or follow a substantially gainful occupation.  Although the Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected PTSD, the more probative evidence is against the claim.

As the preponderance of the evidence is against the claim for entitlement to a TDIU, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See 38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU due to service-connected disability is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


